           Case 1:19-cv-10125-ALC Document 32 Filed 11/20/19 Page 1 of 4



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER’S DIRECT DIAL NO.
                                                                                                             (212) 849-7150

                                                                                                   WRITER’S EMAIL ADDRESS
                                                                                      michaelcarlinsky@quinnemanuel.com


November 20, 2019

VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     No. 1:19-cv-10125 (ALC), Tyson Foods, Inc v. Keystone Foods Holdings Limited, et al.
        Initial Response To Plaintiff’s Motion By Order To Show Cause For Expedited
        Summary Judgment

Dear Judge Carter:

       We write on behalf of Defendants Keystone Foods Holdings Limited (n/k/a Beef Holdings
Limited) (“Beef Holdings”) and Marfrig Global Foods S.A (“Marfrig” and, collectively,
“Defendants”), in response to the Order to Show Cause submitted by Tyson Foods, Inc. (“Tyson”)
yesterday afternoon seeking expedited consideration of Tyson’s motion for summary judgment on
Counts I and II of its Complaint.

         Counts I and II seek declaratory judgment and an order of specific performance requiring
Defendants to repurchase the Korea-based operations of the Keystone Foods business (the “Korea
Business”) that Beef Holdings sold to Tyson last year for more than $2 billion. The Korea Business
is a small component ($60 million) of the overall Keystone Foods business. Tyson’s request for
relief, which was submitted without any prior notice to Defendants and demands that Defendants
respond before the end of November (i.e., over the Thanksgiving holiday), is a manufactured
emergency that seeks to circumvent this Court’s individual practices, wastes judicial and party
resources, and flouts reasonable professional collegiality. We respectfully submit that the Court
should reject the Order to Show Cause and direct Tyson to proceed by normal motion practice,
including the submission of a request for a pre-motion conference, as required by the Court’s
Individual Practices. This procedure will provide the Court an opportunity to hear from the
undersigned as to why Tyson’s putative summary-judgment motion, filed before any discovery
has been taken (or Defendants have even answered the Complaint), is premature.



      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
          Case 1:19-cv-10125-ALC Document 32 Filed 11/20/19 Page 2 of 4



        As background, Tyson’s complaint is the second-filed action in a dispute arising from
Marfrig’s sale of the Keystone Foods business to Tyson. Beef Holdings filed the first action
against Tyson on April 15, 2019. See Keystone Foods Holding Ltd. (n/k/a Beef Holdings Ltd.) v.
Tyson Foods, Inc., No. 19-cv-03888 (ALC) (S.D.N.Y.) (the “First Filed Case”). In the First Filed
Case, Beef Holdings alleges that Tyson materially breached the Share Purchase Agreement
(“SPA”) governing its acquisition of the Keystone Foods business and engaged in outright fraud
in order to expropriate more than $500 million in sales proceeds to which Marfrig is rightly
entitled. In this second-filed case, brought on October 31, 2019, Tyson asserts that Beef Holdings
breached (1) certain representations and warranties in the SPA and (2) its obligations under
Section 5.12 of the SPA to repurchase the Korea Business for $60 million (subject to specified
adjustments) after certain specified preconditions are met (the “Repurchase Claims”).

        Tyson now asks the Court to consider and resolve the fact-intensive Repurchase Claims in
the second dispute on an expedited summary-judgment motion before any discovery has been
taken. Specifically, Tyson proposes an Order to Show Cause that would require Beef Holdings
and Marfrig to oppose Tyson’s summary-judgment motion by the end of November, over the
Thanksgiving holiday. See Proposed Order to Show Cause 2 (“Defendants’ opposition papers …
shall be … filed with this Court … on or before November __, 2019.”), ECF No. 25. Tyson’s
request is entirely untenable and should be rejected for numerous reasons.

          First, Tyson’s attempt to jam through a summary-judgment motion on the Repurchase
Claims by order show cause is a transparent attempt to avoid this Court’s requirement that the
parties participate in a pre-motion conference prior to submitting motions for summary judgment.
Individual Practices of Andrew L. Carter, Jr. § 2.A (Nov. 4, 2016). Tyson’s concocted
explanation for why it must proceed by Order to Show Cause is belied by its own allegations and
its torpid approach to litigation so far. Tyson claims that it is suffering “irreparable” harm because
it is losing money on the Korea Business while it awaits the Court’s determination of whether Beef
Holdings must repurchase that business. Yet, Tyson is able to specifically calculate the exact
dollar amount of its supposedly “irreparable harm” to be $3 million. Mem. 7 (citing Baker Decl.
¶¶ 31–33), ECF No. 20. “[I]t is settled law that when an injury is compensable through money
damages there is no irreparable harm.” Stuckey v. Nat’l Union Fire Ins. Co. of Pittsburgh, 131 F.
Supp. 3d 73, 82 (S.D.N.Y. 2015) (quoting JSG Trading Corp. v. Tray-Wrap, Inc., 917 F.2d 75, 79
(2d Cir. 1990)). Not only is Tyson’s alleged harm wholly compensable in money damages, but
Tyson waited four months to file suit on the Repurchase Claims. Tyson alleges that Beef Holdings
breached its obligation to repurchase the Korea business on July 1, 2019, but Tyson did not file
this action until October 31, 2019. And after waiting four months to file, Tyson then waited
another three weeks before it sought this Order to Show Cause. Delay “indicates an absence of
the kind of irreparable harm required to support” emergency relief. Ins. Co. of the State of Pa. v.
Lakeshore Toltest JV, LLC, 2015 WL 8488579, at *3 (S.D.N.Y. Nov. 30, 2015). “A delay of about
three months undercuts a showing of immediate and irreparable injury.” Livery Round Table, Inc.
v. N.Y.C. FHV & Limousine Comm’n, 2018 WL 1890520, at *9 (S.D.N.Y. Apr. 18, 2018). The
delay here of nearly five months does the same.

        Second, Tyson’s requested Order to Show Cause should be rejected because it is
specifically targeted to cause inconvenience. Tyson proposes an order that demands Defendants’
response within 10 days and over the Thanksgiving holiday. See Proposed Order to Show Cause
2, ECF No. 25. Considered together with Tyson’s complete lack of irreparable harm, Tyson’s


                                                  2
           Case 1:19-cv-10125-ALC Document 32 Filed 11/20/19 Page 3 of 4



proposed order appears to be little more than a litigation tactic meant to cause Defendants’ counsel
the inconvenience of giving up scheduled family gatherings over the Thanksgiving holiday to
respond to Tyson’s invented emergency. Such relief is unjustified and unfair.

        Third, the need for a pre-motion conference with the Court is particularly acute here
because Tyson’s motion for summary judgment is plainly premature. Tyson admits that
Defendants’ obligation to repurchase the Korea Business is only triggered if Tyson has used of
“reasonable best efforts” to meet certain sales targets. See SPA § 5.12 (emphasis added).
Defendants dispute that Tyson has made those efforts. Yet, without any discovery, Tyson moves
for summary judgment based on a self-serving affidavit of an executive containing no more than
conclusory allegations that Tyson has satisfied the “reasonable best efforts” requirement. “It
would be inappropriate to grant summary judgment based solely on [an employee]’s self-serving
affidavit when [the movant] moved for summary judgment well before discovery in this case is
scheduled to close.” Merrill Iron & Steel, Inc. v. Yonkers Contracting Co., 2006 WL 2679940, at
*7 (S.D.N.Y. Sept. 19, 2006). Here, discovery has not even begun.

         Even if Tyson could somehow prove beyond dispute that it has satisfied the “reasonable
best efforts” requirement—which is impossible for it to do at this time—Tyson still needs to show
that it has not previously committed a material breach of the SPA. Tyson’s material breach of the
SPA is exactly what Beef Holdings has alleged in the First Filed Case. Thus, to resolve Tyson’s
motion for summary judgment, the Court would need to also resolve the $500 million in claims in
the First Filed Case, which are currently on hold at Tyson’s request, pending consideration of
Tyson’s motion to compel arbitration. Resolving this entire dispute on the schedule proposed by
Tyson yesterday is obviously untenable. Defendants respectfully submit that a pre-motion
conference with the Court may help Tyson to understand the unreasonableness of its proposed
course of action.*

        For all these reasons, the Court should reject Tyson’s proposed Order to Show Cause.
There is no exigency supporting expedition of Tyson’s summary-judgment motion, and Tyson’s
transparent attempt to circumvent this Court’s ordinary pre-motion conference procedures is
improper. In all events, Tyson’s proposed schedule is unjustified and unfair. Absent any threat of
irreparable harm, Tyson should follow the Court’s ordinary procedures for a summary-judgment
motion by submitting a pre-motion letter and awaiting the Court’s guidance to the parties at a pre-
motion conference.




       *
           These are just the factual issues raised by Tyson’s motion. Tyson’s proposed motion
suffers from numerous legal flaws as well. For example, Tyson failed to send Beef Holdings the
Estimated Purchase Price for the Korea Business, as it was required to under the SPA, so Beef
Holdings could not have repurchased the Korea Business even if its obligation to do so were
triggered.


                                                 3
         Case 1:19-cv-10125-ALC Document 32 Filed 11/20/19 Page 4 of 4



       Defendants are prepared to file a formal opposition to Tyson’s request for expedition on a
schedule set by the Court if further response would be helpful or warranted.

Respectfully submitted,



Michael B. Carlinsky

cc:    All counsel of record (via ECF)




                                               4
